Citation Nr: 1506411	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  09-37 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable disability rating for hypertension.

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1961 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously granted the Veteran an initial 10 percent rating for hypertension in a January 2012 decision.  Thereafter, the Veteran requested the prior decision be vacated pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), and a new decision be issued after a new hearing has been conducted.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The January 2012 decision was vacated in a June 2014 Board Order to Vacate.  In November 2014, the Veteran testified before the undersigned Veterans Law Judge via live videoconference, a transcript of which is associated with the claims file.  Because the January 2012 decision granting an initial 10 percent rating has been vacated, the Board will adjudicate the claim of entitlement to an initial compensable rating (the claim prior to vacated Board decision) de novo. 

The issue of entitlement to a TDIU addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension requires medication and is manifested by systolic blood pressure readings at or near 160 or more; it is not manifested by predominant diastolic blood pressure of 110 or more or a predominant systolic blood pressure of 200 or more.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for hypertension are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183  (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements. Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.

In any event, the Veteran received notification prior to the initial AOJ decision through a notice letter dated February 2008.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A.  § 5103 (2014).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All other post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. 

The Veteran has been afforded multiple VA examinations for his hypertension.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381  (Fed. Cir. 2003).  The Board finds these examinations are adequate for the purposes of the evaluating the Veteran's hypertension, as they involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided a review of relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Merits

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered. Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Veteran is competent to report symptoms of his hypertension that are observable by his senses or repeat diagnoses from medical professionals, but he is not competent to make diagnoses or assess the level of disability related to hypertension as this requires specialized knowledge, training, and testing.  See 38 C.F.R. § 3.159(a); Jandreau, 492 F.3d at 1377.  As far as he is competent, the Board also finds him credible as his statements are consistent with medical evidence of record.

Hypertension is rated under the rating schedule for the cardiovascular system, section 4.104, diagnostic code (DC) 7101.  For a compensable, 10 percent rating, the evidence must show diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more which requires continuous medication to control.  38 C.F.R. § 4.104, DC 7101.  A 20 percent rating requires diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Id. Any higher rating requires higher diastolic or systolic pressure readings.  See id.

Turning to the evidence, an initial rating of 10 percent, but no higher, is warranted for the Veteran's hypertension.

At his March 2008 VA examination, the Veteran's blood pressure was measured as 170/95, 165/90, and 160/85.  The Veteran reported taking medication to treat his hypertension.

Multiple blood pressure readings from September 2004 through September 2009 were recorded during treatment from VA.  The highest systolic reading was 157 and the highest diastolic reading was 78.

A September 2009 VA treatment records notes a blood pressure reading of 123/66.

An October 2009 VA treatment records notes a blood pressure reading of 114/69.

A March 2010 VA treatment records notes a blood pressure reading of 134/68.

A November 2010 VA treatment records notes a blood pressure reading of 110/65.

A May 2011 VA treatment records notes a blood pressure reading of 108/59.

A June 2011 VA treatment record (Virtual VA) notes a blood pressure reading of 146/66.

July 2011 VA treatment records notes blood pressure readings of 146/66 and 121/61.

A November 2011 VA treatment record (Virtual VA) notes a blood pressure reading of 136/67.

In November 2011, the Veteran testified that he was taking medication continuously for his hypertension.  

A December 2011 VA treatment record (Virtual VA) notes a blood pressure reading of 126/68.

A March 2012 VA treatment record (Virtual VA) notes a blood pressure reading of 123/63.

At his August 2012 VA examination, the Veteran's blood pressure was measured as 105/57, 119/58, and 103/50.  The Veteran reported taking continuous medication to treat his hypertension.  The examiner explained that the only functional impairment caused by the Veteran's hypertension is limitation in performing strenuous physical activities.

In November 2014, the Veteran testified as to the effects of his hypertension.  The Veteran reported continuing to take medication for his hypertension.  He stated that he becomes tired and occasionally dizzy when performing manual work.  

Affording the Veteran the benefit of the doubt, an initial 10 percent rating for hypertension is warranted.  At the Veteran's March 2008 VA examination, systolic blood pressure readings were at or above 160.  While subsequent systolic blood pressure readings have been lower than 160 since his March 2008 VA examination, the criteria for an initial 10 percent rating has been more closely approximated than that of a noncompensable rating.  A 20 percent rating is not warranted as there is no evidence that a systolic blood pressure reading of 200 or more has been recorded or that a diastolic blood pressure reading of 110 or more has been recorded.  Indeed, as there is no evidence of even one reading at either of those levels, the Veteran's systolic blood pressure is not predominantly 200 or more, nor is his diastolic blood pressure predominantly 110 or more.  As such, an initial 10 percent rating, and no higher, is warranted for hypertension.

For the entire appeal period, all potentially applicable diagnostic codes have been considered in making this determination for the Veteran's hypertension.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Additionally, the Board has also considered whether the hypertension claim should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1). This case, however, does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's hypertension are fully contemplated by the schedular rating criteria.  Briefly, the rating schedule addresses current blood pressure readings as well as an established history.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptoms, and the rating schedule is adequate to evaluate his disability picture.  Given that there is no evidence that the Veteran's hypertension has rendered application of the rating schedule impractical during the appeal period, referral for extraschedular consideration is not appropriate here.


ORDER

Entitlement to an initial disability rating of 10 percent, and no more, for hypertension is granted, subject to the laws and regulations governing monetary benefits.



REMAND

On December 11, 2012, the RO denied entitlement to a TDIU.  The Veteran filed a timely notice of disagreement on December 18, 2012.  A statement of the case has not been issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status, see 38 C.F.R. § 3.160(c), and requires issuance of a statement of the case.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2014).  This claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  38 C.F.R. § 20.200 (2014).  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) to the Veteran and his authorized representative addressing the issue of entitlement to a TDIU. The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


